DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The new matter is “wherein the package is separable from the device without the use of specialized tools”. Examiner notes that the original disclosure makes no mention of the package being separable from the device without the use of tools, much less without the use of “specialized tools”. In the event that Applicant intended to recite the claim in a manner that speaks to the absence of a feature (i.e., the absence of specialized tools), the claim recites a negative limitation. According to MPEP 2173.05(i), negative limitations must have basis in the original disclosure. The mere absence of a positive recitation (in this case, the absence of a recitation that special tools are required to separate the package from the device) is not basis for a negative limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 60 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 60, a skilled artisan would not be able to ascertain the scope of the limitation “wherein the package is separable from the device without the use of specialized tools”. Specifically, a skilled artisan would not be able to ascertain what tools are considered to be “specialized tools”; thus, the skilled artisan would not be able to ascertain what is included and excluded by the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-39, 51-54 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 16 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite all of the limitations of the claims at issue. Thus, the claims at issue are broader than the patented claims, and do not contain any narrowing subject matter.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 8,561,795, in view of Rambin (U.S. Pat. 6,340,354 B1, hereinafter “Rambin”). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Rambin, which discloses a device for extracting fluids from the body, comprising a dome which is made from a rigid portion such as glass (see col. 10, lines 22-25, col. 11, lines 53-58 and 16, lines 4-7).
A skilled artisan would have found it obvious at the time of the invention to modify a portion of the package to comprise a rigid material such as glass, in order to provide the ability for a user to visually inspect the interior of the package (see Rambin at col. 10, lines 22-25).
Claims 43-45 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 8,561,795 in view of Carter et al (U.S. Pub. 2008/0108958 A1, hereinafter “Carter”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the package comprising a laminate of a metal, i.e., aluminum, and a polymer, which is narrower than a package comprising a metal, i.e., aluminum, or a laminate, which were prima facie obvious at the time of the invention.
For instance, Carter discloses a material for applying to the top of a microneedle array for applying pressure to the microneedle array for inserting the microneedles into the skin. The material may be made from materials including polyethylene, polycarbonate, metal (i.e., a metallocene polyethylene) or polyethylene terephthalate 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise these materials as they were known to be stable, inexpensive, easy-to-form and biocompatible at the time of the invention for use in medical devices.
Claim 46 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 8,561,795 in view of Mitsunaga et al (U.S. Pub. 2009/0054971 A1, hereinafter “Mitsunaga”). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims reciting the package comprising aluminum was prima facie obvious at the time of the invention.
For instance, Mitsunaga discloses a package for storing a material to be inserted into the body, the package comprising an aluminum foil laminate (paras [0085], [0094]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise a metal, aluminum or laminate since Mitsunaga teaches that such materials would allow the package to have a low gas permeability.
Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than claim 49 (i.e., the patented claim recites the “second reduced pressure”, i.e., the of the environment surrounding the device, has a pressure .
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the package containing a sterile environment.
Claim 52 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than claim 52 (i.e., the patented claim recites the pressure of the vacuum chamber being less than 500 mmHg (absolute), and the claim at issue recites the pressure of the vacuum chamber being less than about 600 mmHg(absolute).
Claims 53 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 8,561,795. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite the vacuum chamber having substantially the same pressure as the environment surrounding the device (i.e., the “second reduced pressure” in the patented claim). 
Claims 54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 8,561,795 in view of Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”). Although the claims at issue are not identical, they are not patentably distinct from each other in view of Staehlin, which . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 36, 37, 39, 40, 41, 49, 50, 54 and 57-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”).
Regarding claim 36 and 49, Staehlin discloses an article comprising:
a package (combination of main body 15 and membrane 7; Fig. 3) containing an environment, the package containing therein and surrounding a device 3 (Fig. 3) comprising one or more microneedles 56 and a vacuum chamber 4 (see Fig. 3 showing the disc being rounded and concave so as to define the chamber 4; for clarity, Fig. 3 has been annotated below to illustrate the vacuum chamber) having an internal 


    PNG
    media_image1.png
    393
    712
    media_image1.png
    Greyscale

Staehlin, Fig. 3, annotated to show the vacuum chamber defined by the device 3.

It is noted that Staehlin does not appear to disclose that the package contains an environment having a pressure that is less than about 710 mmHg (absolute), or more specifically, less than about 660 mmHg (absolute) (as per claim 49).
However, Staehlin discloses that the environment of the package 15 has an internal vacuum pressure less than atmospheric pressure (see col. 5, lines 10-15 and 21-24; the internal vacuum is created within the package defined by the main body 15 and membrane 7), i.e., an internal pressure less than 760 mmHg. Although Staehlin does not explicitly disclose that the internal vacuum pressure is less than about 710 mmHg, the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the bellows-like syringe 22 is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the 
Further, Applicant has not disclosed that the specifically claimed value/range of “less than about 710 mmHg” solves a stated problem or is critical to the invention.
Regarding claim 37, Staehlin discloses that a portion of the package is manually deformable (i.e., the main body 15 of the package has a dome shaped head 5 that is depressed (col. 3, lines 55-58).
Regarding claim 39, Staehlin discloses that the device further comprises an activator, i.e., the top flat portion extending laterally from the microneedle 56 (Fig. 4a) for inserting the one or more microneedles into the skin of the subject (the top flat portion is pressed in order to drive the microneedle 56 into the skin).
Regarding claim 41, Staehlin discloses that the package 15 is shaped substantially similarly to the device therein (see the various figures in which the package 15 conforms to the shape of the device 10).
Regarding claim 50, Staehlin discloses that the environment is substantially sterile (col. 1, lines 17-20).
Regarding claim 54, Staehlin shows, using the hash marks illustrated in the figures, that the microneedle is solid (see Fig. 4A). 
Regarding claim 57, Staehlin discloses a space, e.g., 17 (Fig. 3) between the device and the package that defines the environment, but does not disclose that the space has a pressure at least about 50 mmHg below atmospheric pressure.  However, Staehlin discloses that the environment of the package 15 has an internal vacuum pressure less than atmospheric pressure (see col. 5, lines 10-15 and 21-24; the internal vacuum is created within the package defined by the main body 15 and membrane 7), i.e., an internal pressure less than 760 mmHg. Although Staehlin does not explicitly disclose that the pressure is at least 50 mmHg less than atmospheric pressure, the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the bellows-like syringe 22 is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the collapse of the bellows-like syringe 22 is a factor of the atmospheric pressure and the inside vacuum.
Accordingly, a skilled artisan would have found it obvious to provide a vacuum of at least 50 mmHg less than atmospheric pressure depending on the desired amount of collapsing force applied to the bellows-like syringe of the device (see Staehlin at col. 5, lines 9-19). Further, Applicant has not disclosed that the specifically claimed value/range of “less than about 710 mmHg” solves a stated problem or is critical to the invention.

Regarding claim 59, although Staehlin does not appear to disclose that the vacuum chamber has an internal pressure P1 substantially equal to the environment pressure P2, Staehlin discloses that the environment of the package 15 has an internal vacuum pressure less than atmospheric pressure (see col. 5, lines 10-15 and 21-24; the internal vacuum is created within the package defined by the main body 15 and membrane 7), i.e., an internal pressure less than 760 mmHg. Thus, while Staehlin does not explicitly disclose that the internal vacuum pressure is substantially equal to 710 mmHg (the environment pressure P2), the internal vacuum pressure relative to the atmospheric pressure is a result-effective variable, i.e., a variable which achieves a recognized result. Staehlin discloses that under vacuum, the bellows-like syringe 22 is caused to collapse under the influence of the atmospheric pressure and inside vacuum. Thus, Staehlin recognizes that the collapse of the bellows-like syringe 22 is a factor of the atmospheric pressure and the inside vacuum. Therefore, a skilled artisan would have found it obvious to provide a vacuum of about 710 mmHg depending on the desired amount of collapsing force applied to the bellows-like syringe of the device (see Staehlin at col. 5, lines 9-19). 
Regarding claim 60, it is understood that the device of Staehlin would enable the package to be separated from the device without the use of specialized tools, for instance, by hand or by the use of a conventional tool (the materials that the package .

Claims 38, 40 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640, hereinafter “Staehlin”) in view of Rambin (U.S. Pat. 6,340,354 B1, hereinafter “Rambin”).
Regarding claims 38, 40 and 42, Staehlin does not appear to discloses that at least a portion of the package 15 is rigid (as per claim 38), that the package comprises a rigid material surrounding at least the activator (although Fig. 2 illustrates the main body 15 surrounding the activator, Staehlin does not explicitly disclose that the material forming the surrounding portion is rigid, and does not appear to disclose that the package comprises glass (as per claim 42).
Rambin discloses a device for extracting fluids from the body, comprising a dome which is made from a rigid portion such as glass (see col. 10, lines 22-25, col. 11, lines 53-58 and 16, lines 4-7).
A skilled artisan would have found it obvious at the time of the invention to modify a portion of the package (for instance, but not limited to the dome portion 5) to comprise a rigid material such as glass, in order to provide the ability for a user to visually inspect the interior of the package (see Rambin at col. 10, lines 22-25).

Claims 43-45, 47 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640) in view of Carter et al (U.S. Pub. 2008/0108958 A1, hereinafter “Carter”).

However, such materials were well-known at the time of the invention.
For instance, Carter discloses a material for applying to the top of a microneedle array for applying pressure to the microneedle array for inserting the microneedles into the skin. The material may be made from materials including polyethylene, polycarbonate, metal (i.e., a metallocene polyethylene) or polyethylene terephthalate (see para [0074]). Further, these materials may be made into laminate forms (para [0059]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise these materials as they were known to be stable, inexpensive, easy-to-form and biocompatible at the time of the invention for use in medical devices.

Claim 46 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640) in view of Mitsunaga et al (U.S. Pub. 2009/0054971 A1, hereinafter “Mitsunaga”).
Regarding claim 46, it is noted that Staehlin does not appear to disclose that the package comprises aluminum.
However, such materials were well-known at the time of the invention.

Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the material of the package to comprise a metal, aluminum or laminate since Mitsunaga teaches that such materials would allow the package to have a low gas permeability.

Claims 51-53 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Staehlin (U.S. Pat. 5,636,640), or in the alternative, over Staehlin in view of Bernstein et al (U.S. Pub. 2010/0256465 A1, hereinafter “Bernstein”).
Regarding claims 51-53, it is noted that Staehlin does not appear to disclose the specifically claimed internal pressure of the vacuum chamber.
Bernstein discloses applying a vacuum within a chamber of less than 700 mmHg (absolute) or less than 660 mmHg (absolute) or substantially the same as the pressure around the device (see para [0067]; the vacuum can be 100 mmHg corresponding to 660 mmHg (absolute)). Specifically, Bernstein discloses a variety of vacuum pressures that can be applied, from 50 mmHg to 750 mmHg relative to atmospheric pressure (para [0067]).
A skilled artisan would have found it obvious at the time of the invention to modify the vacuum chamber to have the claimed vacuum levels, in order to account for differences in the physical characteristics of the skin required to withdraw fluid from the skin (see para [0067]). 

Regarding claim 55, Staehlin does not appear to disclose that the microneedle is hollow. 
However, Bernstein discloses that it is well-known to transfer fluid from one portion of the device to another using either a solid needle or a hollow needle (para [0042]).
Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device of Staehlin to be a hollow needle, according to the teaching in Bernstein, as a well-known alternative to a solid needle, with a reasonable expectation of success in providing fluid transport from one portion of the device to another.

Response to Arguments
Applicant's arguments filed 11/04/2021 (“Remarks”) have been fully considered.
The previously applied rejections under 35 U.S.C. 112(a) have been withdrawn.
The double patenting rejection is maintained.
The claim rejections under 35 U.S.C. 103(a) have been maintained. Applicant traversed the rejection for three reasons, which are answered below.

However, as discussed above, Staehlin discloses the piercer disk 3 being curved so as to define the vacuum chamber 4. Examiner asserts that while Staehlin discloses in the specification that the vacuum chamber 4 is positioned within the packaging, it is clear from the drawings that the vacuum chamber 4 is defined primarily by the piercer disk 3 and the membrane 7. Examiner has provided an annotated Fig. 3 in the above rejection which clearly identifies, using dashed lines, the bounds of the vacuum chamber defined by the piercer disk 3.
Second, Applicant argued that the pierceable membrane 7 and main body 16 “cannot be understood to form part of the claimed packaging”. Remarks, pg. 7. To support this argument, Applicant asserted that components 7 and 16 “make up a portion of the vacuum chamber, not a package enclosing a device comprising a vacuum chamber.” Id.
Examiner asserts that while Staehlin discloses in the specification that the vacuum chamber 4 is positioned within the packaging, it is clear from the drawings that the vacuum chamber 4 is defined primarily by the piercer disk 3 and the membrane 7. Examiner has provided an annotated Fig. 3 in the above rejection which identifies, using dashed lines, the bounds of the vacuum chamber defined by the piercer disk 3 and membrane 7. Thus, Staehlin discloses a package which surrounds a device that comprises a vacuum chamber. 
Third, Applicant argued that Staehlin “does not identify both an environment having a pressure less than about 710 mmHg(absolute), and a vacuum chamber.” 
Further, Applicant argued that it was improper for the Office “to suggest that there would need to be a showing of criticality for [an environment having a pressure that is less than about 710 mmHg(absolute) that surrounds a device] to be non-obvious.” Remarks, pg. 8.
However, Examiner notes that a prima facie case of obviousness had been established (as noted above, Examiner asserted that a skilled artisan would have found it obvious to provide a vacuum of at least 50 mmHg less than atmospheric pressure depending on the desired amount of collapsing force applied to the bellows-like syringe of the device. 
When a prima facie case is established, the burden shifts to Applicant to come forward with rebuttal evidence or argument to overcome the prima facie case. Examiner did not suggest that there would need to be a showing of criticality for non-obviousness. MPEP 2144.05(III) mentions numerous ways an Applicant may rebut a prima facie case of obviousness. However, it is maintained that Applicant has not disclosed that the specifically claimed value/range of “less than about 710 mmHg” solves a stated problem or is critical to the invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/11/2022